DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention III and Species A in the reply filed on 22 October, 2021 is acknowledged.  
The traversal of the election of inventions is on the ground(s) that 
A. class A61B1/00101 does not exist. 
B. Inventions I and II are not patentably distinct. 
C. Inventions I and III are not divisible, as incorrect analysis was provided. 
	D. Restrictions should be withdrawn if the above are true. 
	(in the applicant’s response of 22 October, 2021, pages 9 and 10)
[Before proceeding, the examiner notes that class A61B1/00101 exists:


    PNG
    media_image1.png
    338
    464
    media_image1.png
    Greyscale


The applicant’s arguments are found to be unusually unpersuasive because the claims presented are amended to be independent and distinct from the originally presented claims, which could result in a notice of non-responsive amendment (see 37 C.F.R. 1.145). In particular, the applicant should not have amended the elected Invention III to be independent and distinct from the Invention III for which the restriction requirement was issued. 
Therefore, any and all arguments regarding the original restriction of inventions are moot. 
However, the applicant has clearly elected invention III in the amended claimset submitted 22 October, 2022. 
The elected Invention III of the claimset of 22 October, 2022 (claims 73-81 is distinct from the other invention currently presented (Invention I, claims 65-72 and 82-83) because:
Invention I, Claims 65-72 and 82-83, is drawn to an endoscope comprising a catheter, a camera and a detachable camera (independent claim 66 omits that the second camera is detachable), classified in A61B1/00181. 
Invention III, Claims 73-81, is drawn to a detachable camera with a signal connection for video transmission, classified in A61B1/00101. 
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § it does not require the signal connection to transmit video from the detachable camera to a receiver outside the patient.  The subcombination has separate utility such as a detachable camera that does not require the catheter or first camera.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
The species requirement is withdrawn, and no agreement with any part of the traversal of the species requirement is implied. However the office will be most strictly holding the applicant to the originally presented device. 
During a telephone conversation with David E. Boundy on 13 January, 2022, the applicant’s representative affirmed the election with traverse of Invention III, claims 73-81 of the amended claimset of 10-22-21. Claims 65-72 and 82-83 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected invention I. Claims 73-81 are examined. 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The IDS has been considered, but only in a formal sense. The IDS disclosure is of extreme and unusual size. As such, this could be construed as an attempt to hide relevant "needle" references in a "haystack" of non-relevant references. As such, the examiner requests that the applicants provide indication of the references in the IDS that are of actual relevance. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: attachment in claim 73, mechanism in claim 81. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 73-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 73 and 80, the claims recites “a procedural endoscope” [claim 73, line 4], “a surgical endoscope” [claim 73, line 6] and “a catheter” [claim 80, line 3]. It is not clear if these are meant to be the same item. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that these are the same item.
In regards to claims 73 and 80, the claims recite “a camera at the distal end of the endoscope [claim 73, lines 12-13], “endoscope camera” [claim 73, line 13] and “a second camera” [claim 80, line 5]. It is not clear if these are meant to be the same item. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that these are the same item.
In regards to claim 73, the claim reads “the distal end” [lines 5-6]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is a newly recited 
In regards to claim 73, the claim recites the limitation "the clip" [line 8].  There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is the same as the attachment.
In regards to claim 73, the claim recites “the detachable camera” [line 12]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is the same as the “camera” of line 2.
Allowable Subject Matter
	Claims 73-81 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
	Note that any attempt to avoid interpretation of terms under 112 (f) may require final rejection on the art.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a camera apparatus comprising: 
a camera and illuminator configured to illuminate and capture video at a surgical site at an endoscope working end, 
an attachment clip configured to encircle the distal end of the endoscope and thereby attach affix the apparatus at or near a distal end of the endoscope [112 (f) interpretation of the term “attachment”: see applicant’s Fig.3], 
a link projecting from the attachment beyond the distal end of the endoscope, holding the camera thereat,

further comprising a signal connection to transmit video from the camera to a receiver outside the patient. 
Hyams (USPN 1,509,041) teaches the above, except does not teach the camera. 
Whitman (US PGPUB 2002/0165444) teaches a detachable camera device with the above attachment, however the device is not configured to project beyond the distal end of the endoscope. 
Wendlark et al. (USPN 6,736,773) teaches the above except for the attachment.
Ratnakar (US PGPUB 2005/0038317) teaches the above except for the attachment. 
There is no reason or suggestion provided in the prior art to modify the above prior art to comprise the additional limitations as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyams (USPN 1,509,041) 
Wendlark et al. (USPN 6,736,773) 
Ratnakar (US PGPUB 2005/0038317) 
Whitman (US PGPUB 2002/0165444)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795